Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 8 and 11-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/15/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kurt Leyendecker on 02/11/21.
The application has been amended as follows: 


1.    (Currently Amended) A cap holder for mounting on a wall  consisting essentially of:

a base with a flat back surface and a flat front surface, wherein the back surface is configured to receive an adhesive strip to mount the cap holder to the wall;
an upper protrusion extending outwardly directly from the front surface, the upper protrusion including a bottom surface and a button slot configured to receive a button of the cap therein when the cap is received in the cap holder, the button slot including an ovular portion proximate a back of the button slot, the ovular portion configured to permit the button of the cap to be moved side to side therein; and

directly from the front surface, the lower protrusion including a top surface, the upper and lower protrusions extend substantially the same distance away from the front surface and are substantially the same width, 
the top surface and the bottom surface being spaced apart a distance of about 0.10” to 0.20" to form a cap slot;
wherein the cap slot is configured to receive and hold a cap therein when a crown of the cap has been folded inwardly proximate an apex of the crown.

2.    (Original) The cap holder of claim 1, wherein the bottom surface and the top surface are arcuate.

3.    (Previously Presented) The cap holder of claim 1, wherein the bottom surface and the top surface are substantially parallel to each other.

4.    (Previously Presented)  The cap holder of claim 1, wherein the top surface and the bottom surface are spaced apart about 0.16".

5.    (Previously Presented)  The cap holder of claim 1 wherein the top surface and the bottom surface are both arcuate and substantially parallel to each other.



7.    (Canceled)

8.    (Currently Amended) The cap holder of claim 1, wherein the cap holder is a single unitary piece.

Cancel claims 9-10. 

11.    (Currently Amended) The cap holder of claim 1, wherein the cap holder is fabricated 

12.    (Currently Amended) A cap holder for mounting on a wall and holding a cap consisting essentially of  

a base with a flat back surface and a flat front surface; 
an adhesive strip attached to the back surface;

directly from the front surface, the upper protrusion including an arcuate bottom surface and a button slot configured to receive a button of the cap therein when the cap is received in the cap holder, the button slot including an ovular portion proximate a back of the button slot, the ovular portion configured to permit the button of the cap to be moved side to side therein when the cap is received in the cap holder; and

a lower protrusion extending outwardly directly from the front surface, the lower protrusion including an arcuate top surface, the upper and lower protrusions extend substantially the same distance away from the front surface and are substantially the same width, the top surface and the bottom surface being substantially parallel and spaced apart a distance of about 0.16" to form a cap slot.

13.    (Currently Amended) The cap holder of claim 12, wherein the base, the upper protrusion, and the lower protrusion defines a single unitary piece.

14.    (Currently Amended) The cap holder of claim 12, wherein the cap holder is fabricated 

Cancel claims 15-18. 

19. (Rejoined- Currently Amended) A method of displaying a cap the steps of:
providing the cap holder of claim 1;
attaching the cap holder to a substantially vertical surface;
folding [[the]] a crown of the cap inwardly proximate a button of the cap 
sliding the rear edge into the cap slot while simultaneously guiding the button into the button slot.

20. (Rejoined- Currently Amended) The method of claim 19 further comprising the step of [[,]] sliding the cap side to side within the cap slot to adjust [[the]] a position of the cap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631